QUORUM — COUNCIL ON JUDICIAL COMPLAINTS Two members of the three member Council on Judicial Complaints constitute a quorum for the purpose of conducting official business.  This is to acknowledge receipt of your letter wherein you ask: "May two (2) members of the three (3) — member Council on Judicial Complaints, 20 O.S. 1651 [20-1651] (1974) et seq., constitute a quorum for the purpose of conducting official business?" The Act creating the Council on Judicial Complaints (20 O.S. 1651 [20-1651] — 20 O.S. 1661 [20-1661] (1974)) does not set out specifically what constitutes a quorum of this particular Council.  Thus, it is necessary to go to 25 O.S. 31 [25-31] (1971), which states: "Words giving a joint authority to three or more public officers or other persons, are construed as giving such authority to a majority of them, unless it is otherwise expressed in the act giving the authority." Based upon 25 O.S. 31 [25-31] (1971), two members of the three member council constitute a quorum.  It is, therefore, the opinion of the Attorney General that your question be answered in the affirmative in that two members of the three-member Council on Judicial Complaints constitute a quorum for the purpose of conducting official business.  (Todd Markum)